          Case 1:18-cr-00693-RMB Document 66 Filed 04/16/19 Page 1 of 1
            Case 1:18-cr-00693-RMB Document 65 Filed 04/15/19 Page 1 of 1



      Quinn emanuel trial lawvers I washington, de
      1300 I Street NW, Suite 900, Washington, District of Columbia 20005-3314                                                  j   TEL (202) 538-8000 FAX (202) 538-8100




                                                                                                                                                                  WRITER'S DIRECT DIAL No.
                                                                                                                                                                                      (202) 538-8120

                                                         MEMO ENDORSED                                                                                             WRITER'S EMAIL ADDRESS
                                                                                                                                             williamburck@quinnemanuel.com



April 15, 2019                                                                                                                                        r.:::==========-:.··.-·. 1
                                                                                                                                                           USDCSDNY
VIA   ECF AND HAND DELIVERY
                                                                                                                                                           DOCUMENT
Hon. Richard M. Berman                                                                                                                                     ELECTRONICALLY FILED
United States District Judge,                                                                                                                              DOC #: _ _.......,-1-.-+-c--~,r=,-
Southern District of New York
500 Pearl Street                                                                                                                                           DATE FILED :---1.-1-1-.:m....tt:--_.__
New York, NY I 0007

         Re:               United States v. Owens, et al., 18 Cr. 693 (RMB)

Dear Judge Berman:

       We write on behalf of Defendant Harald Joachim von der Goltz to join in Defendant
Richard Gaffey's motion for a bill of particulars, Dkt. No. 59.

Respectfully submitted,

/s/ William A. Burck
William A. Burck


cc:       All counsel ofrecord (via email and




                                                                                                     SO ORDERED:                                  "'"::> f)                   A JI C":)
                                                                                                     Date:       'f/J'-/I'                            ~~ f1• ~M-AI
                                                                                                                                                       Richard M. Berman, U.S.D.J.




       quinn emanuel urquhan & sumvan, Hp
       L()S A~l..~ ELF.S    ;"\ EW YORK         I   SA~ FRA'.':CISCU       i   S!LICO'.'i \. i\LLEY ', Cl [ICAc;o    WA St ![i'-:GTO:---.:, f)C   I   J-/Ul/ST,_).'',: I SL--\ TTLE   B(lSTu..-....: i S,\L T LAKE CITY
       LO:',.;DO~   1   TC'lKYO   1   \IA ....._i','!-fE!~I, 1-lA\!RURC,       PARIS   r--,IU0[Cll   SYD:--:EY   H,):'<G K,J:--.,:G   BRUSSELS           ZURIC:!l I SHA0!G!JA!' PERTf-l            STUTTC,:\RT
